 

 

 

 

o fe NIN DN OH FP WD NO &

NO NO NO PHO NYO HD NY NO NO ee Fe Fe HP Se Fe Se eee
oo NI DWN UO FBP WHO NY KY BD BO Oo HN HDB Un Ff WO NY KF CO

 

 

Case 1:01-cr-05196-LJO Document 257 Filed 09/09/21 Page 1 of 1

S
CL *P ag 2024
ERK
FAs Us
By TER » DIS
N Oisrricy gt Coury
Ray es RUE OR Ny,

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, ) Case Ne: 1:01-CR-05196-1-LJO
)
Plaintiff, ) ORDER
) APPOINTING COUNSEL
VS. )
)
JOSE PASTOR MAGANA, )
)
Defendant. )
)

 

The above named Defendant has, under oath, sworn or affirmed as to his financial
inability to employ counsel or has otherwise satisfied this Court that he is financially unable to
obtain counsel and wishes counsel be appointed to represent him. Therefore, in the interests of
justice and pursuant to the U.S. ConsT., amend VI and 18 U.S.C. § 3006A,

IT IS HEREBY ORDERED that Sally S. Vecchiarelli be appointed to represent the above

defendant in this case effective nunc pro tunc to September 7, 2021.

This appointment shall remain in effect until further order of this court.

Sf :

HON. ERICA P~GROSJEAN
United States Magistrate Judge

DATED: 9/9/2021

-1-

 
